DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13 and 17-19, drawn to a reusable medical device, classified in CPC A61F 7/0097.
II. Claims 14-16, drawn to a method for treating a patient for post-operative shivering, classified in CPC A61F 7/02.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in a materially different process of using that product, such as processes for use on different parts of the body, for treating general hypothermia, or use in cooling applications, etc.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
•	The inventions have acquired a separate status in the art in view of their different classification
•	The inventions have acquired a separate status in the art due to their recognized divergent subject matter (method of treating post-operative shivering vs a reusable medical device)
•	The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries) (i.e. different search strategies or queries for the use in treatment of shivering, placement on the torso, devices that are used in both cooling and/or warming, etc.).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Clinton Cusick (Reg. No. 43,573) on 22 August 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-13 and 17-19. Affirmation of this election must be made by applicant in replying to this Office action. Claims 14-16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Objections
Claims 11 and 17 are objected to because of the following informalities: “the weld location” should be amended to --a weld location--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hirakawa (US 2012/0272675).
Regarding claim 1, Hirakawa discloses a reusable medical device (see thermal pack containing a gel and considered reusable by virtue of its contained thermal medium; see [0034]-[0035], Figs. 1-4) comprising: an inner polymer envelope (see backing cloth 4 made of polyvinyl chloride (PVC); [0034], Fig. 3) comprising a first inner layer and a second inner layer (see two layers of backing cloth 4 as shown in Fig. 3) surrounded by an outer polymer envelope (see front cloth 3 made of polyester; [0034], Fig. 3) comprising a first outer surface and a second outer surface (see first and second outer surfaces on either side of front cloth 3, Fig. 3); said inner polymer envelope containing a water absorbing polymer gel (see thermal medium 8 comprising sodium polyacrylate and water within backing cloth 4; [0035], Fig. 3); and said outer polymer envelope is sealed with said inner polymer envelope to create at least a first edge and a second edge (see any two of the four edges 9 created by sealing front cloth 3 and backing cloth 4 together; [0034], Figs. 1-4).
Regarding claim 2, Hirakawa further discloses wherein said polymer gel comprises polyacrylate (see sodium polyacrylate; [0035]).
Regarding claim 3, Hirakawa further discloses wherein said inner polymer envelope further comprises a volume of water (see “water”, [0035]).
Regarding claim 4, Hirakawa further discloses wherein said volume of water and said polyacrylate combine to retain a temperature above ambient temperature for more than 20 minutes (the combination of water and sodium polyacrylate as disclosed by Hirakawa is considered inherently capable of maintaining a higher temperature than an arbitrary ambient temperature for more than 20 minutes by virtue of its material composition disclosed in [0035], as evidenced by Kiamil (US 5,697,961), see abstract and col. 9, lines 43-50).
Regarding claim 5, Hirakawa further discloses wherein said inner polymer envelope comprises polyvinylchloride (see [0034]).
Regarding claim 11, Hirakawa further discloses a plurality of welds between said inner polymer envelope and said outer polymer envelope wherein each weld fixedly binds said inner envelope to said outer envelope to prevent fluid flow at each weld by eliminating space between said first inner layer and said second inner layer at a weld location (see plurality of welds 6 binding the fabric layers together forming eliminations of space at portions 7 to prevent fluid flow at each location; [0034], Figs. 1 and 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hirakawa in view of Lu (US 2004/0147991).
Regarding claim 6, Hirakawa teaches the limitations of claim 5, however Hirakawa fails to teach wherein said outer polymer envelope comprises nylon.
Lu teaches a cool and hot compress bag (see Figs. 1 and 2) comprising an outer envelope relative to the innermost envelope that is made of nylon (see second internal layers 3 made of nylon; [0022], Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the material for the outer envelope to be nylon to make it difficult to break (see Lu [0022]), and further since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hirakawa in view of Hilton et al. (US 2018/0263677).
Regarding claim 7, Hirakawa teaches the limitations of claim 1, however fails to teach an insertion sleeve disposed between said first inner layer and said second inner layer and providing access to said inner polymer envelope.
 	Hilton teaches a thermal therapy device (see Figs. 5-7) comprising an insertion sleeve disposed between a first and second layer to provide access to an inner reservoir (see filling port 182 having main body 440 and valve 460 disposed between layers 450 and 452; [0081] and [0087], Figs. 6-7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thermal device as taught by Hirakawa to comprise an insertion sleeve disposed between said first inner layer and said second inner layer and providing access to said inner polymer envelope in light of Hilton, the motivation being to provide the additional benefits of selective filling and/or refilling the inner polymer envelope with thermal material (see Hilton [0081] and [0087], Figs. 11-12).
Regarding claim 8, Hilton further teaches wherein said insertion sleeve further comprises an insert valve configured to prevent flow out of said inner polymer envelope through said insertion sleeve (see one-way valve 460 as part of the above modification that only allows flow into the reservoir; [0087], Fig. 7).
Regarding claim 9, Hilton further teaches wherein said insertion sleeve comprises a proximal end connected to an attachment means of said insert valve (see proximal end of main body 440 that must have a mechanical attachment to valve 460 for valve to remain in place to function properly, see Fig. 7) and a distal end configured for self-closing (see Luer fittings for access end 420 that are self-closing when attached; [0087], Fig. 7).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hirakawa in view of Hilton and in further view of Chou (US 2014/0231280).
Regarding claim 10, Hirakawa in view of Hilton teaches the limitations of claim 8, however Hirakawa in view of Hilton fails to teach wherein said insertion sleeve comprises a plurality of baffles to restrict flow out of said sleeve.
Chou teaches a hot and cold therapy pack (see Figs. 5-7) comprising an insertion sleeve that provides access to an interior reservoir (see fasten unit 41, Fig. 6) that includes a plurality of baffles to restrict flow out of the insertion sleeve (see openings of the grid net 411; [0040], Fig. 6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insertion sleeve as taught by Hirakawa in view of Hilton to comprise a plurality of baffles to restrict flow out of the insertion sleeve in light of Chou, the motivation being to prevent the polymer particles from falling out of the inner envelope (see Chou [0040]).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hirakawa in view of Spears et al. (US 2018/0049913).
Regarding claims 12 and 13, Hirakawa teaches the limitations of claim 1, however Hirakawa fails to teach attachment elements positioned along said first edge and wherein said attachment elements comprise a plurality of snaps.
Spears teaches a thermal pack (see Figs. 1 and 2) that includes a plurality of snaps positioned along the edges of the thermal pack (see snap fasteners 38; [0031]-[0032], Figs. 1-2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first edge as taught by Hirakawa to comprise attachment elements positioned along said first edge and wherein said attachment elements comprise a plurality of snaps in light of Spears, the motivation to provide the additional benefit of enabling the device to be connected to an additional thermal pack for more coverage or a securing apparatus (see Spears [0031]-[0032]).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hirakawa in view of Hilton and in further view of Spears.
Regarding claim 17, Hirakawa in view of Hilton and Spears teach the limitations of claim 17 under substantially similar rationale as that applied to claims 1, 9 and 11-13 above. Additionally, the reusable medical device of Hirakawa is considered capable of providing heat and weight to a person by virtue of it having a weight and the heat retaining properties of the sodium polyacrylate gel as taught by Hirakawa [0035], sodium polyacrylate being defined as a “super absorbent” polymer in paragraph [34] of the instant specification.
Regarding claims 18 and 19, the claims are rejected under the same rationale as that applied in the rejection of claims 2 and 3 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Duong (US 2016/0187047) discloses shipping a gel in a dry or powdered form and then rehydrating the dry or powdered form for a thermal pack (see [0021]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607. The examiner can normally be reached M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Rodden can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEAN W COLLINS/Examiner, Art Unit 3794